Case 20-33113-KRH             Doc 22     Filed 07/23/20 Entered 07/23/20 10:28:28                        Desc Main
                                        Document     Page 1 of 38


KIRKLAND & ELLIS LLP                                   COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                     Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                               Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (pro hac vice pending)     Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                   members of DC bar
New York, New York 10022                               Olya Antle (VSB 83153)
Telephone:       (212) 446-4800                        Admitted to practice in Virginia; Not admitted to practice in
Facsimile:       (212) 446-4900                        DC, supervised by members of DC bar
-and-                                                  1299 Pennsylvania Avenue, NW, Suite 700
                                                       Washington, DC 20004-2400
John R. Luze (pro hac vice pending)                    Telephone:        (202) 842-7800
300 North LaSalle                                      Facsimile:        (202) 842-7899
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200

Proposed Co-Counsel to the Debtors and Debtors in Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

                                                                         )
In re:                                                                   )    Chapter 11
                                                                         )
ASCENA RETAIL GROUP, INC., et al.,1                                      )    Case No. 20-33113 (KRH)
                                                                         )
                          Debtors.                                       )    (Joint Administration Requested)
                                                                         )

                   DEBTORS’ MOTION FOR ENTRY OF AN ORDER
          (I) ESTABLISHING CERTAIN NOTICE, CASE MANAGEMENT, AND
        ADMINISTRATIVE PROCEDURES, AND (II) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

respectfully state as follows in support of this motion (this “Motion”):




1   A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    proposed claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena
    Retail Group, Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933
    MacArthur Boulevard, Mahwah, New Jersey 07430.

2   On July 23, 2020 (the “Petition Date”), each Debtor filed a voluntary petition for relief under chapter 11 of title
    11 of the United States Code (the “Bankruptcy Code”). A detailed description of the Debtors, their business,
    and the facts and circumstances supporting these chapter 11 cases is set forth in the Declaration of Carrie W.
    Teffner, Interim Executive Chair of Ascena Retail Group, Inc., in Support of Chapter 11 Petitions and First Day
    Motions (the “First Day Declaration”), filed contemporaneously herewith. Capitalized terms used but not
    defined herein shall have the meanings given to them in the First Day Declaration.


KE 68011713
Case 20-33113-KRH          Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28          Desc Main
                                    Document     Page 2 of 38



                                        Relief Requested

        1.      The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Order”) (a) establishing certain notice, case management, and administrative

procedures, attached as Exhibit 1 to the Order (the “Case Management Procedures”), which

include the following: (i) direct that matters requiring notice under rule 2002(a)(2)–(6) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) will be served only to

individuals and entities identified on a shortened mailing list and those creditors who, in

accordance with Rules 2002-1 and 9013-1(M) of the Local Rules of the United States

Bankruptcy Court for the Eastern District of Virginia (the “Local Bankruptcy Rules”), file with

the Court a request that they receive such notice pursuant to Bankruptcy Rule 2002; (ii) allow

electronic service of all documents (except complaints and summonses) for the 2002 List (as

defined in the Case Management Procedures); and (iii) direct that all matters be heard at periodic

omnibus hearings to be scheduled in advance by the Court, (b) approving the notice of

commencement substantially in the form of Exhibit 2 to Exhibit A attached hereto, and

(c) granting related relief.

                                     Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the Eastern District of Virginia

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated August 15, 1984. The Debtors confirm their consent, pursuant to Rule 7008 of

the Bankruptcy Rules, to the entry of a final order by the Court in connection with this motion to

the extent that it is later determined that the Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.
                                                 2
Case 20-33113-KRH            Doc 22      Filed 07/23/20 Entered 07/23/20 10:28:28                      Desc Main
                                        Document     Page 3 of 38



        3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The bases for the relief requested herein are sections 102(1) and 105(a) of the

Bankruptcy Code, Bankruptcy Rules 2002 and 9007, and Local Bankruptcy Rules 5005-2

and 9013-1(M).

                                      Case Management Procedures

        5.       The Debtors have thousands of potential creditors who, along with other parties in

interest in these chapter 11 cases, may file requests for service of filings pursuant to Bankruptcy

Rule 2002 (the “2002 List”).3 The Debtors also expect that numerous motions and applications

will be filed in these chapter 11 cases in pursuit of various forms of relief.

        6.       As contemplated by the Case Management Procedures, with the advance

scheduling of periodic omnibus hearings, parties in interest—as well as the Debtors—will be

better able to plan for and schedule attendance at hearings. Such forethought will reduce the

need for emergency hearings and requests for expedited relief and will foster consensual

resolution of important matters. Moreover, by directing that certain notices be mailed only to

recipients named on a shortened mailing list and those creditors who file a request with the Court

to receive such notices, all parties in interest will be assured of receiving appropriate notice of

matters affecting their interests and ample opportunity to prepare for and respond to such

matters.

        7.       Further, a shortened mailing list will significantly reduce the substantial

administrative and financial burden that would otherwise be placed on the Debtors’ estates and

other parties in interest who file documents in these chapter 11 cases. Similarly, allowing


3   Bankruptcy Rule 2002(i) provides, in pertinent part: “[T]he court may order that notices . . . be transmitted to
    the United States trustee and be mailed only to the committees elected under § 705 or appointed under § 1102 of
    the Code or to their authorized agents and to the creditors and equity security holders who serve on the trustee
    or debtor in possession and file a request that all notices be mailed to them.”

                                                          3
Case 20-33113-KRH             Doc 22     Filed 07/23/20 Entered 07/23/20 10:28:28                   Desc Main
                                        Document     Page 4 of 38



electronic service of documents to those parties listed on the 2002 List in accordance with the

Case Management Procedures will further reduce the administrative and financial burden on the

Debtors’ estates, as well as on other serving parties, and will, in many cases, allow for more

expedient service of documents.

          8.      Finally, the Debtors’ proposed notice and claims agent, Prime Clerk LLC

(the “Notice & Claims Agent”),4 intends to establish a case website available at

http://cases.primeclerk.com/ascena (the “Case Website”), where, among other things, electronic

copies of all pleadings filed in these chapter 11 cases will be posted as soon as practicable, but in

any event within three business days of filing, and may be viewed free of charge.

          9.      As noted above, the Case Management Procedures proposed herein are set forth

in detail and attached as Exhibit 1 to Exhibit A hereto. The Case Management Procedures will

be (a) distributed to the Core Group (as defined in the Case Management Procedures) and

the 2002 List with the Notice of Commencement of the Chapter 11 Cases (to save mailing costs)

and (b) available at all times by accessing the Case Website. Moreover, the Debtors will

re-distribute the Case Management Procedures to the 2002 List in the event the Case

Management Procedures are modified hereafter.

    I.    Notice Procedures.

          10.     Given the administrative cost of mailing notices to all of the Debtors’ creditors

and parties in interest in these chapter 11 cases, the Debtors request that the mailing matrix for

matters requiring notice under Bankruptcy Rule 2002(a)(2)–(6) be limited in accordance with the

Case Management Procedures.



4     Contemporaneously herewith, the Debtors filed with the Court the Debtors’ Application for Entry of an Order
      (I) Authorizing the Debtors to Employ and Retain Prime Clerk LLC as Claims and Noticing Agent, and
      (II) Granting Related Relief, seeking approval to retain Prime Clerk LLC as notice and claims agent.

                                                         4
Case 20-33113-KRH         Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28               Desc Main
                                   Document     Page 5 of 38



       11.     The Case Management Procedures will not, however, affect the Debtors’

obligation to give notice to all creditors, parties in interest, and, where applicable, equity security

holders of (a) the meeting of creditors, (b) the dismissal or conversion of the Debtors’ chapter 11

cases to another chapter, (c) the time fixed to accept or reject a proposed modification of a

chapter 11 plan, (d) the time fixed for filing proofs of claim, (e) the time fixed for filing

objections to and the hearing on the disclosure statement and confirmation of the chapter 11 plan

(which may incorporate sales of assets), or (f) entry of an order confirming a chapter 11 plan. In

addition, the Debtors shall be required to comply with the notice requirements of Bankruptcy

Rules 2002(d), 4006, and 4007(a)–(c), and Local Bankruptcy Rule 2002–1(E).

 II.   Electronic Service.

       12.     The Debtors also request that the Court allow electronic service (where available)

of documents to the 2002 List to further reduce the administrative and financial burden of

providing notice to the Debtors’ creditors and other parties in interest. The Case Management

Procedures contain provisions that the Debtors believe will ensure that electronic service is

efficient and effective. Accordingly, the Debtors request that the Court implement certain

procedures (the “Administrative Procedures”) in accordance with (a) Local Bankruptcy

Rule 5005-2, and (b) the Court’s Case Management/Electronic Case Files Policy (the “CM/ECF

Policy”).

       13.     Further, the Debtors request that the filing deadlines should not require

three additional days’ notice as set forth in Rule 6(e) of the Federal Rules of Civil Procedure

(indirectly made applicable to contested matters by Bankruptcy Rule 9014(b) and to adversary

proceedings by Bankruptcy Rule 7005(b)(2)(D) and Bankruptcy Rule 9006(f).




                                                    5
Case 20-33113-KRH        Doc 22     Filed 07/23/20 Entered 07/23/20 10:28:28           Desc Main
                                   Document     Page 6 of 38



III.   Periodic Omnibus Hearings.

       14.     Given the number of parties in interest and the size and complexity of these

chapter 11 cases, the Debtors respectfully request entry of an order scheduling periodic omnibus

hearings (the “Omnibus Hearings”), to be determined in consultation with the United States

Trustee for the Eastern District of Virginia (the “U.S. Trustee”) in accordance with the Case

Management Procedures and subject to the Court’s schedule. The Debtors will send notices of

the Omnibus Hearings to the Core Group and 2002 List when the Omnibus Hearings are

scheduled, post the schedule of Omnibus Hearings on the Case Website, and file notices of

additional Omnibus Hearings on a periodic basis with the Court.

                                         Basis for Relief

       15.     The Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules

provide the Debtors with the authority to establish notice, case management, and administrative

procedures. In particular, Bankruptcy Rule 2002(a) provides that, unless otherwise ordered by

the Court, notice of certain matters must be given to, among others, all of the Debtors’ creditors,

equity security holders, and other parties in interest. Fed. R. Bankr. P. 2002(a). The Bankruptcy

Rules further provide that “[t]he court may from time to time enter orders designating the matters

in respect to which, the entity to whom, and the form and manner in which notices shall be sent

except as otherwise provided by these rules.” Fed. R. Bankr. P. 2002(m); see also Fed. R.

Bankr. P. 9007 (“When notice is to be given under these rules, the court shall designate, if not

otherwise specified herein, the time within which, the entities to whom, and the form and manner

in which the notice shall be given.”).

       16.     In addition, section 105(a) of the Bankruptcy Code grants bankruptcy courts

broad authority and discretion to enforce the provisions of the Bankruptcy Code either under



                                                  6
Case 20-33113-KRH        Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28            Desc Main
                                  Document     Page 7 of 38



specific statutes or under equitable common law principles. Specifically, section 105(a) of the

Bankruptcy Code provides:

               The court may issue any order, process, or judgment that is
               necessary or appropriate to carry out the provisions of this title.
               No provision of this title providing for the raising of an issue by a
               party in interest shall be construed to preclude the court from, sua
               sponte, taking any action or making any determination necessary
               or appropriate to enforce or implement court orders or rules, or to
               prevent the abuse or process.

11 U.S.C. § 105(a).

       17.     Section 102(1) of the Bankruptcy Code states that where the Bankruptcy Code

provides for an action to occur “after notice and a hearing,” such action may occur “after such

notice as is appropriate in the particular circumstances, and such opportunity for a hearing as is

appropriate in the particular circumstances . . . .” 11 U.S.C. § 102(1)(A).

       18.     As explained above, these chapter 11 cases are large, complex, and involve

thousands of creditors and parties in interest, many of whom will have multiple concerns that

may result in the filing of numerous pleadings, notices pursuant to Bankruptcy Rule 2002, and

requests for service that could very well lead to numerous, fragmented hearings. The costs and

burdens associated with multiple hearings per month, plus the costs associated with copying,

mailing, overnighting, or otherwise serving paper copies of all filings, will impose economic and

administrative burdens on the Debtors’ estates, the Court, and all other parties in interest.

Moreover, constant mass mailings will require the Debtors and their advisors to divert their

limited resources away from reorganizing their businesses. Therefore, the Debtors submit that

electronic notice, whenever possible, should be permitted to alleviate this burden.

       19.     Further, pursuant to the Court’s CM/ECF Policy, a registered CM/ECF user is

obligated to file, among other things, all pleadings using the CM/ECF system.

See CM/ECF Policy 1. In addition, “[t]he Notice of Electronic Filing that is automatically
                                                  7
Case 20-33113-KRH           Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28            Desc Main
                                     Document     Page 8 of 38



generated by the Court’s ECF System constitutes notice and service of the filed documents on an

attorney User.” See CM/ECF Policy 9. In addition, Rule 9036 provides that whenever service

by mail is required, filing such documents with the court’s electronic-filing system shall satisfy

such requirements. The terms of the CM/ECF Policy and Rule 9036 are incorporated into the

Case Management Procedures such that a registered CM/ECF user consents to receive notice and

service by electronic means, which service is deemed to constitute proper service. In addition,

pursuant to the Case Management Procedures, all parties in these cases who are registered

participants in the Court’s CM/ECF system will receive a “Notice of Electronic Filing” via

electronic mail whenever a filing is effected, which will provide additional notice to such parties.

Although email is nearly universally available, if a party cannot reasonably obtain access to

email, then such party may seek an exemption pursuant to the Case Management Procedures to

receive paper copies. Therefore, no party will be adversely affected by the proposed email

service set forth herein.

       20.     The Debtors respectfully submit that adopting the Case Management Procedures

will substantially reduce administrative burdens and result in substantial cost savings to the

Debtors’ estates because of the reduction of time and money the Debtors will have to expend.

Pursuant to the Case Management Procedures, all parties in interest that may be directly affected

by a request for relief, response, objection, or adversary proceeding filed with the Court will

receive notice thereof directly from the entity submitting such documents to the Court well in

advance of the relevant hearing. Thus, no party in interest will be adversely affected.

       21.     Courts in this district have routinely granted similar case management procedures

to reduce the expense of administering large chapter 11 cases. See, e.g., In re Intelsat S.A.,

No. 20-32299 (KLP) (Bankr. E.D. Va. May 15, 2020) (granting case management procedures);


                                                  8
Case 20-33113-KRH            Doc 22     Filed 07/23/20 Entered 07/23/20 10:28:28                      Desc Main
                                       Document     Page 9 of 38



In re Pier 1 Imports, Inc., No. 20-30805 (KRH) (Bankr. E.D. Va. Feb. 24, 2020) (same);

In re Toys “R” Us, Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. Sept. 21, 2017) (same); In re The

Gymboree Corp., No. 17-32986 (KLP) (Bankr. E.D. Va. June 12, 2017) (same); In re Penn

Virginia Corp., No. 16-32395 (KLP) (Bankr. E.D. Va. May 16, 2016) (same).5

        22.      The establishment of the Case Management Procedures will promote the efficient

and orderly administration of these chapter 11 cases. Indeed, authorizing the Debtors to serve

their documents on a limited mailing matrix will ease the administrative and economic burdens

on the Court and the Debtors’ estates. Authorizing electronic service in these chapter 11 cases

for the 2002 List also will allow for efficient and effective service at a significantly reduced cost

to the Debtors’ estates and other serving parties. Early notice of Omnibus Hearings to all parties

in interest will enable these parties to plan efficiently for the use of hearing time, will avoid the

need for numerous hearings within each month, and will lessen the burden on the Court and on

the Debtors’ estates. Additionally, parties in interest will still have the opportunity to bring true

emergency matters before the Court on an expedited basis pursuant to the Local Bankruptcy

Rules and the Case Management Procedures.

        23.      Accordingly, for the reasons stated herein, the Debtors believe the Case

Management Procedures are appropriate and should be approved and implemented in the

chapter 11 cases.

                         Waiver of Memorandum of Points and Authorities

        24.      The Debtors respectfully request that this Court treat this Motion as a written

memorandum of points and authorities or waive any requirement that this Motion be




5   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request of the Debtors’ proposed counsel.

                                                         9
Case 20-33113-KRH        Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28            Desc Main
                                  Document     Page 10 of 38



accompanied by a written memorandum of points and authorities as described in Local

Bankruptcy Rule 9013-1(G).

                                              Notice

       25.     The Debtors will provide notice of this Motion via first class mail, facsimile or

email (where available) to: (a) the United States Trustee for the Eastern District of Virginia;

(b) the holders of the 50 largest unsecured claims against the Debtors (on a consolidated basis);

(c) the agents under the Debtors’ prepetition secured facilities and counsel thereto; (d) the DIP

Agents and their respective counsel thereto; (e) counsel to the Ad Hoc Group; (f) the United

States Attorney’s Office for the Eastern District of Virginia; (g) the Internal Revenue Service;

(h) the office of the attorneys general for the states in which the Debtors operate; (i) the

Securities and Exchange Commission; (j) the National Association of Attorneys General; and

(k) any party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively,

the “Notice Parties”). The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                         No Prior Request

       26.     No prior request for the relief sought in this Motion has been made to this or any

other court.


                           [Remainder of page intentionally left blank]




                                                10
Case 20-33113-KRH            Doc 22     Filed 07/23/20 Entered 07/23/20 10:28:28                    Desc Main
                                       Document     Page 11 of 38


         WHEREFORE, the Debtors respectfully request that the Court enter the Order granting

 the relief requested herein and such other relief as the Court deems appropriate under the

 circumstances.

 Richmond, Virginia
 Dated: July 23, 2020

                                                        /s/ Cullen D. Speckhart
KIRKLAND & ELLIS LLP                                    COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                      Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                                Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (pro hac vice pending)      Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                    members of DC bar
New York, New York 10022                                Olya Antle (VSB 83153)
Telephone:      (212) 446-4800                          Admitted to practice in Virginia; Not admitted to practice
Facsimile:      (212) 446-4900                          in
Email:          edward.sassower@kirkland.com            DC, supervised by members of DC bar
                steven.serajeddini@kirkland.com         1299 Pennsylvania Avenue, NW, Suite 700
-and-                                                   Washington, DC 20004-2400
                                                        Telephone:        (202) 842-7800
John R. Luze (pro hac vice pending)                     Facsimile:        (202) 842-7899
                                                        Email:            cspeckhart@cooley.com
300 North LaSalle Street                                                  oantle@cooley.com-
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200
Email:             john.luze@kirkland.com

Proposed Co-Counsel to the Debtors and Debtors in Possession
Case 20-33113-KRH   Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28   Desc Main
                             Document     Page 12 of 38


                                     Exhibit A

                                  Proposed Order
Case 20-33113-KRH             Doc 22     Filed 07/23/20 Entered 07/23/20 10:28:28                        Desc Main
                                        Document     Page 13 of 38


KIRKLAND & ELLIS LLP                                    COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                      Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                                Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (pro hac vice pending)      Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                    members of DC bar
New York, New York 10022                                Olya Antle (VSB 83153)
Telephone:       (212) 446-4800                         Admitted to practice in Virginia; Not admitted to practice in
Facsimile:       (212) 446-4900                         DC, supervised by members of DC bar
-and-                                                   1299 Pennsylvania Avenue, NW, Suite 700
                                                        Washington, DC 20004-2400
John R. Luze (pro hac vice pending)                     Telephone:        (202) 842-7800
300 North LaSalle                                       Facsimile:        (202) 842-7899
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200

Proposed Co-Counsel to the Debtors and Debtors in Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

                                                                         )
In re:                                                                   )     Chapter 11
                                                                         )
ASCENA RETAIL GROUP, INC., et al.,1                                      )     Case No. 20-33113 (KRH)
                                                                         )
                           Debtors.                                      )     (Joint Administration Requested)
                                                                         )

        ORDER (I) ESTABLISHING CERTAIN NOTICE, CASE MANAGEMENT,
    AND ADMINISTRATIVE PROCEDURES, AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing the

Debtors to establish certain notice, case management, and administrative procedures, and

(b) granting related relief, all as more fully set forth in the Motion; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Standing Order of Reference from the United States District Court for the

1    A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
     proposed claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena
     Retail Group, Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933
     MacArthur Boulevard, Mahwah, New Jersey 07430.

2    Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.
Case 20-33113-KRH        Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28           Desc Main
                                  Document     Page 14 of 38


Eastern District of Virginia, dated August 15, 1984; and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the relief requested in the Motion is in the best

interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court

having found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion

were appropriate under the circumstances and no other notice need be provided; and this Court

having reviewed the Motion and having heard the statements in support of the relief requested

therein at a hearing before this Court (the “Hearing”); and this Court having determined that the

legal and factual bases set forth in the Motion and at the Hearing establish just cause for the

relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Case Management Procedures attached as Exhibit 1 hereto are hereby

approved and shall govern all applicable aspects of the chapter 11 cases, including, among other

things, establishing the following deadlines:

               a.     Objections. Unless otherwise ordered by the Court, objections to matters
                      scheduled to be heard on an Omnibus Hearing shall be filed no later
                      than seven calendar days before the applicable hearing date if the filing is
                      served at least 21 calendar days prior to the applicable hearing date, or
                      three calendar days before the applicable hearing date if the filing is
                      served less than 21 calendar days but at least fourteen calendar days prior
                      to the applicable hearing date; provided that the Debtors’ counsel may
                      propose to schedule matters filed by another party on a date other than the
                      next Omnibus Hearing date if the Debtors in good faith believe that the
                      hearing on the particular matter could exceed one hour.

               b.     Agendas. The Debtors’ counsel shall file a proposed agenda with regard
                      to the matters that are scheduled to be heard at such Omnibus Hearing no
                      later than two calendar days prior to each Omnibus Hearing.


                                                 2
Case 20-33113-KRH        Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28              Desc Main
                                  Document     Page 15 of 38


          3.   The Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules

shall apply to the chapter 11 cases, except to the extent that they conflict with the Case

Management Procedures.

          4.   Nothing herein or in the Case Management Procedures shall affect the Debtors’

obligations to give notice to all creditors, parties in interest, and, where applicable, equity

security holders of (a) the meeting of creditors, (b) a proposed sale of substantially all of the

Debtors’ assets pursuant to section 363 of the Bankruptcy Code by motion filed with the Court,

(c) the dismissal or conversion of the Debtors’ chapter 11 cases to another chapter, (d) the time

fixed to accept or reject a proposed modification of a chapter 11 plan, (e) the time fixed for filing

proofs of claim, (f) the time fixed for filing objections to and the hearing on the disclosure

statement and the confirmation of a chapter 11 plan (which includes any sale of assets), or

(g) entry of an order confirming a chapter 11 plan. In addition, the Debtors shall be required to

comply with the notice requirements of Bankruptcy Rules 2002(d), 4006, and 4007.

          5.   The form of notice of commencement of the chapter 11 cases, attached hereto as

Exhibit 2, is hereby approved. Such notice shall be served on all known creditors by Prime

Clerk by first class U.S. mail, postage prepaid, no later than five business days after the date of

entry of this Order.

          6.   The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of law in connection with the Motion is waived.

          7.   Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such

notice.




                                                   3
Case 20-33113-KRH        Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28             Desc Main
                                  Document     Page 16 of 38


       8.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       9.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       10.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Dated: __________
Richmond, Virginia                                United States Bankruptcy Judge




                                                  4
Case 20-33113-KRH               Doc 22     Filed 07/23/20 Entered 07/23/20 10:28:28                            Desc Main
                                          Document     Page 17 of 38


WE ASK FOR THIS:

                                                           /s/ Cullen D. Speckhart
KIRKLAND & ELLIS LLP                                       COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                         Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                                   Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (pro hac vice pending)         Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                       members of DC bar
New York, New York 10022                                   Olya Antle (VSB 83153)
Telephone:         (212) 446-4800                          Admitted to practice in Virginia; Not admitted to practice in
Facsimile:         (212) 446-4900                          DC, supervised by members of DC bar
-and-                                                      1299 Pennsylvania Avenue, NW, Suite 700
John R. Luze (pro hac vice pending)                        Washington, DC 20004-2400
300 North LaSalle                                          Telephone:        (202) 842-7800
Chicago, Illinois 60654                                    Facsimile:        (202) 842-7899
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200

Proposed Co-Counsel to the Debtors and Debtors in Possession


                                       CERTIFICATION OF ENDORSEMENT
                                    UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

          Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed by
or served upon all necessary parties.

                                                             /s/ Cullen D. Speckhart
Case 20-33113-KRH   Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28   Desc Main
                             Document     Page 18 of 38


                                     Exhibit 1

                         Case Management Procedures
Case 20-33113-KRH            Doc 22     Filed 07/23/20 Entered 07/23/20 10:28:28                        Desc Main
                                       Document     Page 19 of 38


KIRKLAND & ELLIS LLP                                   COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                     Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                               Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (pro hac vice pending)     Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                   members of DC bar
New York, New York 10022                               Olya Antle (VSB 83153)
Telephone:       (212) 446-4800                        Admitted to practice in Virginia; Not admitted to practice in
Facsimile:       (212) 446-4900                        DC, supervised by members of DC bar
-and-                                                  1299 Pennsylvania Avenue, NW, Suite 700
                                                       Washington, DC 20004-2400
John R. Luze (pro hac vice pending)                    Telephone:        (202) 842-7800
300 North LaSalle                                      Facsimile:        (202) 842-7899
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200

Proposed Co-Counsel to the Debtors and Debtors in Possession

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                                                        )
In re:                                                                  )     Chapter 11
                                                                        )
ASCENA RETAIL GROUP, INC., et al.,1                                     )     Case No. 20-33113 (KRH)
                                                                        )
                          Debtors.                                      )     (Joint Administration Requested)
                                                                        )

         NOTICE, CASE MANAGEMENT, AND ADMINISTRATIVE PROCEDURES

         These notice, case management, and administrative procedures (the “Case Management

Procedures”) have been approved by the United States Bankruptcy Court for the Eastern District

of Virginia (the “Court”) for the chapter 11 cases of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) pursuant to the Order (I) Establishing Certain Notice,

Case Management, and Administrative Procedures, and (II) Granting Related Relief entered on

[____], 2020.




1   A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    proposed claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena
    Retail Group, Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933
    MacArthur Boulevard, Mahwah, New Jersey 07430.
Case 20-33113-KRH        Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28              Desc Main
                                  Document     Page 20 of 38



       Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and the Local Rules of the United

States Bankruptcy Court for the Eastern District of Virginia (the “Local Bankruptcy Rules”)

shall govern all matters in the chapter 11 cases except to the extent such rules conflict with or are

inconsistent with the procedures set forth herein.

I.     Access to Documents.

       1.      Prime Clerk LLC, the Debtors’ proposed notice and claims agent, maintains a

case-specific website at http://cases.primeclerk.com/ascena (the “Case Website”), where, among

other things, electronic copies of all pleadings filed in the chapter 11 cases shall be posted as

soon as practicable, but not later than within three business days of filing and may be viewed free

of charge. Additionally, electronic copies of all pleadings and documents are available for a fee

via PACER on the Court’s website at http://www.vaeb.uscourts.gov. Finally, paper copies of all

pleadings filed in the chapter 11 cases may be available from the Court.

 II.   Master Service List and Electronic Mail Service.

       2.      Procedures Established for Notices. All (a) notices, motions, applications, and

other requests for relief, (b) briefs, memoranda, affidavits, declarations, replies, and other

documents filed in support of such papers seeking relief (collectively, the “Requests for Relief”),

and (c) all objections and responses to such Requests for Relief (collectively, the “Objections,”

and, together with the Requests for Relief and all other filed documents, the “Rule 2002 Court

Filings”) shall be filed with the Court or other applicable court and served in accordance with the

notice procedures set forth herein (the “Notice Procedures”).

       3.      Definition of Entities Entitled to Service. All Rule 2002 Court Filings shall be

served on the Core Group, the 2002 List, and Affected Entities (each as defined herein and


                                                     4
Case 20-33113-KRH              Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28                   Desc Main
                                        Document     Page 21 of 38



collectively, the “Service List”) according to the Notice Procedures. A Rule 2002 Court Filing is

deemed not to have been properly served until served, at a minimum, on all of the parties in the

Core Group.

                 a.      Core Group. The following entities shall comprise the core group of
                         entities in the Debtors’ chapter 11 cases (collectively, the “Core Group”):

                         (i)      the United States Trustee for the Eastern District of Virginia
                                  (the “U.S. Trustee”), 701 East Broad Street, Suite 4304,
                                  Richmond, Virginia 23219, Attn: Kathryn Montgomery;

                         (ii)     the Debtors, Ascena Retail Group, Inc., 933 MacArthur Boulevard,
                                  Mahwah, New Jersey 07430, Attn: Michael Veitenheimer;

                         (iii)    proposed co-counsel for the Debtors, Kirkland & Ellis LLP, 601
                                  Lexington Avenue, New York, New York 10022, Attn: Steven N.
                                  Serajeddini, P.C., and Kirkland & Ellis LLP, 300 North LaSalle
                                  Street, Chicago, Illinois 60654, Attn: John Luze and Jeff
                                  Michalik;

                         (iv)     proposed co-counsel for the Debtors, Cooley LLP, 1299
                                  Pennsylvania Avenue, NW, Suite 700, Washington, D.C.
                                  20004-2400, Attn: Cullen D. Speckhart and Olya Antle;

                         (v)      counsel for any committee appointed pursuant to section 1102 of
                                  the Bankruptcy Code;2

                         (vi)     agents under the Debtors’ prepetition credit facilities and counsel
                                  thereto;

                         (vii)    counsel to the administrative agent (the “DIP Term Loan Agent”)
                                  under the Debtors’ (i) prepetition term loan facility and
                                  (ii) debtor-in-possession term loan facility, (a) Latham & Watkins,
                                  330 North Wabash Avenue, Suite 2800, Chicago, IL 60611, Attn:
                                  Peter P. Knight, (b) Latham & Watkins, 355 South Grand Avenue,
                                  Suite 100, Los Angeles, CA 90071-1560, Attn: Greg Robins,
                                  Jeffrey R. Senac;

                         (viii)   counsel to the administrative agent (the “ABL Agent”) under the
                                  Debtors’ (i) prepetition asset-based lending credit facility and
                                  (ii) debtor-in-possession asset-based lending credit facility,
                                  (a) Morgan Lewis & Bockius LLP, One Federal Street, Boston,


2   Before the appointment of an official committee of unsecured creditors and its counsel, service shall be made
    upon the holders of the Debtors’ 50 largest unsecured claims pursuant to Bankruptcy Rule 1007(d).

                                                        5
Case 20-33113-KRH          Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28          Desc Main
                                    Document     Page 22 of 38



                              Massachusetts 02110, Attn: Matthew F. Furlong, Julia
                              Frost-Davies and Christopher L. Carter, and (b) Hunton Andrews
                              Kurth LLP, Riverfront Plaza, East Tower, 951 East Byrd Street,
                              Richmond, Virginia 23219, Attn: Tyler P. Brown;

                     (ix)     counsel to the ad hoc group of term loan lenders (the “Ad Hoc
                              Group”), Milbank LLP, 55 Hudson Yards, New York, New York
                              1001, Attn: Evan R. Fleck, Esq.; and

                     (x)      any party that has requested notice pursuant to Bankruptcy Rule
                              2002.

Updated Core Group lists will be provided on the Case Website from time to time.

              b.     2002 List. This group shall be comprised of all entities that have filed a
                     request for service of filings pursuant to Bankruptcy Rule 2002.

                     (i)      Filing Requests for Documents Requires Email Address. A
                              request for service of papers pursuant to Bankruptcy Rules 2002
                              (each, a “2002 Notice Request”) filed with the Court shall be
                              deemed proper if and only if it includes the following information
                              with request to the party filing such request: (A) name; (B) street
                              address; (C) name of client(s), if applicable; (D) telephone number;
                              (E) facsimile number; and (F) electronic mail (or email) address.

                     (ii)     Certification Opting Out of Email Service. Any individual or
                              entity filing a 2002 Notice Request who does not maintain (and
                              cannot practicably obtain) an email address and thereafter cannot
                              receive service by email must include in the 2002 Notice Request a
                              certification to that effect (the “Certification”). The Certification
                              shall include a statement certifying that the individual or entity
                              (A) does not maintain an email address, and (B) cannot practicably
                              obtain an email address at which the individual or entity could
                              receive service by email.

                     (iii)    2002 Notice List. The Debtors or Prime Clerk LLC shall be
                              responsible for maintaining an updated list of those who have
                              submitted a proper 2002 Notice Request (the “2002 List”). It is the
                              responsibility of each entity submitting a 2002 Notice Request to
                              file with the Court an updated 2002 Notice Request as necessary to
                              reflect changes to any information, including email address and
                              contact person, and serve a copy of such request upon the Debtors.

              c.     Affected Entities. This group shall be comprised of all entities with a
                     particularized interest in the subject matter of the particular court filing
                     (each, an “Affected Entity”).


                                                 6
Case 20-33113-KRH        Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28               Desc Main
                                  Document     Page 23 of 38



       4.     At least every fifteen days during the first 60 days of the chapter 11 cases, and

thereafter at least every 30 days, until confirmation of a proposed chapter 11 plan or conversion

of the Debtors’ cases to another chapter under the Bankruptcy Code, the Debtors’ counsel shall

maintain and update the 2002 List by: (a) making any additions and deletions; (b) serving the

updated 2002 List on the parties listed thereon; (c) filing a proof of service; and

(d) simultaneously, with the filing of the 2002 List, posting an updated version of the 2002 List

on the Case Website.

       5.     Waiver of Memorandum of Points and Authorities. Notwithstanding Local

Bankruptcy Rule 9013-1(G), motions filed without a separate memorandum of points and

authorities shall be deemed to include a request for a waiver of a separate memorandum or

deemed a single memorandum and motion as allowed by Local Bankruptcy Rule 9013-1(G).

       6.     Service of Motions. With respect to filings for which particular notices are

required to be served on all creditors and parties in interest, including Bankruptcy

Rules 2002(a)(2)–(6), 4001, 6004, 6007, or 9019, parties shall serve all such filings only on the

Service List by email or by paper copy if an exemption is granted, and in accordance with the

following procedures, unless otherwise ordered by the Court:

              a.       in the case of the use, sale, or lease of substantially all of the Debtors’
                       property pursuant to section 363 of the Bankruptcy Code, on all creditors,
                       parties in interest and, where applicable, equity security holders;

              b.       in the case of abandonment of property, on each entity asserting an interest
                       in that property;

              c.       in the case of a motion for relief or modification of the automatic stay, on
                       each entity asserting a lien or encumbrance on the affected property;

              d.       in the case of a motion relating to the use of cash collateral or obtaining
                       credit, on each party asserting an interest in the cash collateral or a lien or
                       other interest in property upon which a lien or encumbrance is proposed to
                       be granted;


                                                   7
Case 20-33113-KRH       Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28           Desc Main
                                 Document     Page 24 of 38



              e.     in the case of a motion under Bankruptcy Rule 9019, on all parties that are
                     parties to the relevant compromise and settlement or that may be directly
                     affected by such compromise or settlement;

              f.     in the case of assumption, assignment, or rejection of an executory
                     contract or an unexpired lease, on each party to the executory contract or
                     the unexpired lease;

              g.     any objection, opposition, response, reply, or further document filed
                     directly in response to a document shall be served on the entity who filed
                     such document; and

              h.     all matters for which the Bankruptcy Rules specifically require notice to
                     all parties in interest shall be served on all parties in interest unless
                     otherwise directed by the Court.

       7.     Except as set forth herein or otherwise provided by order of the Court, the Notice

Procedures shall not apply to notices of the matters or proceedings described in the following

Bankruptcy Rules:

              a.     Bankruptcy Rule 2002(a)(1) (meeting of creditors pursuant to section 341
                     of the Bankruptcy Code);

              b.     Bankruptcy Rule 2002(a)(2) (a proposed use, sale, or lease of substantially
                     all of the Debtors’ property pursuant to section 363 of the Bankruptcy
                     Code);

              c.     Bankruptcy Rule 2002(a)(7) (time fixed for filing a proof of claim
                     pursuant to Bankruptcy Rule 3003(c));

              d.     Bankruptcy Rule 2002(b)(1) (time fixed for filing objections and any
                     hearing to consider approval of a disclosure statement);

              e.     Bankruptcy Rule 2002(b)(2) (time fixed for filing objections and any
                     hearing to consider confirmation of a chapter 11 plan);

              f.     Bankruptcy Rule 2002(d) (certain matters for which notice is to be
                     provided to equity security holders);

              g.     Bankruptcy Rule 2002(f)(1) (entry of an order for relief);

              h.     Bankruptcy Rule 2002(f)(2) (dismissal or conversion of a case to another
                     chapter of the Bankruptcy Code);

              i.     Bankruptcy Rule 2002(f)(3) (time allowed for filing claims pursuant to
                     Bankruptcy Rule 3002);

                                                8
Case 20-33113-KRH         Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28            Desc Main
                                   Document     Page 25 of 38



               j.      Bankruptcy Rule 2002(f)(6) (waiver, denial, or revocation of a discharge
                       as provided in Bankruptcy Rule 4006);

               k.      Bankruptcy Rule 2002(f)(7) (entry of an order confirming a chapter 11
                       plan); and

               l.      Bankruptcy Rule 2002(f)(8) (summary of the trustee’s final report and
                       account should a case be converted to chapter 7 of the Bankruptcy Code).

       8.      Notice a Matter for Hearing.              Parties should consult Local Bankruptcy

Rule 9013-1(M)       regarding     the     form     and      content   of   notices   and     visit

https://www.vaeb.uscourts.gov/wordpress/?page_id=690 for sample notices.

       9.      Certificates of Service. Notwithstanding Local Bankruptcy Rule 5005-1(C)(8),

certificates of service of all Rule 2002 Court Filings, including a Service List, shall be filed by

the party seeking relief with the Court within seven days of the completion of noticing any

particular matter; provided that parties shall not be required to include the Service List when

serving the certificate of service to such recipients.

       10.     Serving Adversary Proceedings. All pleadings and other Court filings in any

adversary proceeding commenced in the chapter 11 cases shall be served upon the Core Group,

each Affected Entity, and any other entities required to be served under any applicable

Bankruptcy Rule or Local Bankruptcy Rule.

III.   Service by Electronic Mail.

       11.     Service by Electronic Mail. All Rule 2002 Court Filings shall be electronically

served on the Court’s electronic filing system, other than service of a summons and complaint in

an adversary proceeding or documents filed under seal, which shall be deemed to constitute

proper service for all parties who are sent such email service. Subject to the limited exclusions

set forth herein, each party that has filed a notice of appearance and a request for service of

papers shall be deemed to have consented to electronic service of papers, in accordance with


                                                    9
Case 20-33113-KRH         Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28            Desc Main
                                   Document     Page 26 of 38



“CM/ECF Policy 9 - Service of Documents” of the Case Management/Electronic Case Files

Policy (“CM/ECF Policy”). A party filing a Rule 2002 Court Filing that is served on entities via

the Court’s electronic filing system has no further obligation for service of such Rule 2002 Court

Filing with respect to such entities to be proper.

       12.     If a 2002 Notice Request fails to include an email address or a Certification, the

Debtors shall forward a copy of these Case Management Procedures to such party within

five business days specifically requesting an email address.          If no email address or no

Certification is provided in response to such request, such party shall not be added to the 2002

List and shall not be served with copies of pleadings and documents filed in the chapter 11 cases

unless such pleadings and/or documents directly affect such party.

       13.     The filing deadlines do not require three additional days’ notice as set forth in

Rule 6(e) of the Federal Rules of Civil Procedure (made applicable to contested matters

indirectly by Bankruptcy Rule 9014(b) and to adversary proceedings by Bankruptcy

Rule 7005(b)(2)(D)) and Bankruptcy Rule 9006(f) when a document is served by electronic

or overnight mail, including service, via the Court’s electronic filing system.

       14.     Identification of Attorney. As set forth in Local Bankruptcy Rule 5005-1(C)(5),

on the first page of every Rule 2002 Court Filing, the attorney filing the same shall be identified

by name, state bar number, complete mailing address, telephone number, and the name of the

party whom the attorney represents.

IV.    Omnibus Hearing Dates.

       15.     First Omnibus Hearings.        Periodic omnibus hearings will occur as may be

scheduled by the Court (the “Omnibus Hearings”). The Court has set the following dates and

times (all prevailing Eastern Time) as the next omnibus hearings:


                                                     10
Case 20-33113-KRH        Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28             Desc Main
                                  Document     Page 27 of 38



              a.      __________, 2020, at __:__ _.m.;

              b.      __________, 2020, at __:__ _.m.;

              c.      __________, 2020, at __:__ _.m.;

              d.      __________, 2020, at __:__ _.m.; and

              e.      __________, 2020, at __:__ _.m.

       16.    Future Omnibus Hearings. Throughout the chapter 11 cases, the Debtors shall

periodically request that future Omnibus Hearings be scheduled as necessary. The Debtors, in

consultation with the U.S. Trustee, shall send notices of the Omnibus Hearings to the

Core Group and 2002 List when the Omnibus Hearings are scheduled, post the schedule of

Omnibus Hearings on the Case Website, and file notices of additional Omnibus Hearing dates on

a periodic basis with the Court. For information concerning future Omnibus Hearings that have

been scheduled by the Court, entities may visit the Case Website, or contact the Clerk of the

Court at 701 Broad Street, Suite 4000, Richmond, Virginia 23219 or by visiting

www.vaeb.uscourts.gov.

       17.    All matters requiring a hearing in the chapter 11 cases shall be set forth and be

heard on an Omnibus Hearing unless otherwise ordered by the Court for good cause shown. All

Requests for Relief and Objections thereto and all other matters will be considered or heard only

at Omnibus Hearings, unless the Court orders otherwise, in accordance with the following:

              a.      In the event that a party files a Request for Relief at least 21 calendar days
                      prior to the next scheduled Omnibus Hearing, the matter shall be set for
                      hearing on such scheduled Omnibus Hearing and the deadline to file an
                      Objection to such Request for Relief shall be seven calendar days prior to
                      the Omnibus Hearing; provided that the Debtors’ counsel may propose to
                      schedule matters filed by another party on a date other than the next
                      Omnibus Hearing date if the Debtors in good faith believe that the hearing
                      on the particular matter could exceed one hour.

              b.      In the event that a party files a Request for Relief less than 21 calendar
                      days but at least fourteen calendar days prior to the next scheduled

                                                 11
Case 20-33113-KRH       Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28              Desc Main
                                 Document     Page 28 of 38



                      Omnibus Hearing, the matter shall be set for hearing on such scheduled
                      Omnibus Hearing and the deadline to file an Objection to such Request for
                      Relief shall be three calendar days prior to the Omnibus Hearing; provided
                      that the Debtors’ counsel may propose to schedule matters filed by another
                      party on a date other than the next Omnibus Hearing date if the Debtors in
                      good faith believe that the hearing on the particular matter could exceed
                      one hour.

              c.      In the event that a party files a Request for Relief less than fourteen
                      calendar days prior to the next scheduled Omnibus Hearing, unless the
                      Court orders otherwise, the matter shall be set for a date other than the
                      next Omnibus Hearing date in accordance with paragraphs (a) and (b)
                      herein.

              d.      Notwithstanding any procedure herein, nothing herein shall restrict any
                      entity from requesting an emergency hearing pursuant to the Local
                      Bankruptcy Rules.

       18.    Procedures Regarding the Omnibus Hearings. The following procedures will

apply unless the Court orders otherwise:

              a.      Except as specifically set forth herein, all notice periods for Requests for
                      Relief shall be computed in accordance with the Bankruptcy Rules and
                      Local Bankruptcy Rules and nothing in these Case Management
                      Procedures shall be deemed to change such requirements.

              b.      Any notice of an Omnibus Hearing shall conspicuously contain the date
                      and time that the hearing will be held in the event that an Objection is filed
                      in accordance with the applicable rules.

              c.      Deadlines for responding to a Request for Relief shall be governed by
                      these Case Management Procedures and the Local Bankruptcy Rules,
                      except to the extent the Local Bankruptcy Rules conflict with these Case
                      Management Procedures, in which case the Case Management Procedures
                      shall govern. A reply to any responsive pleading must be received no later
                      than 12:00 p.m. (prevailing Eastern Time) on the date that is one business
                      day before the applicable hearing date.

              d.      Nothing contained herein shall prejudice the rights of any party in interest
                      to move the Court to further limit or expand notice of matters and
                      proceedings upon a showing of good cause, including, but not limited to,
                      the right to file a Request for Relief upon shortened notice or to seek an
                      enlargement or reduction of time pursuant to Bankruptcy Rule 9006.

              e.      If a party intends to present an order at the Omnibus Hearing different
                      from the order attached to the motion, the Debtors’ counsel, to the extent

                                                 12
Case 20-33113-KRH       Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28             Desc Main
                                 Document     Page 29 of 38



                      known, shall state on the hearing agenda above that a different order will
                      be presented for entry or file such proposed order with the Court in
                      advance of the Omnibus Hearing.

              f.      Notwithstanding Local Bankruptcy Rule 9013-1(J), the Debtors’ counsel
                      may, without leave of the Court and, unless upon the objection of another
                      non-Debtor party the Court orders otherwise, adjourn any matter to a
                      subsequent fixed Omnibus Hearing. If a matter is adjourned, the Debtors’
                      counsel shall update the hearing agenda accordingly.

              g.      For the avoidance of doubt, the Debtors’ counsel may propose to schedule
                      matters filed by another party on a date other than the next Omnibus
                      Hearing date if the Debtors in good faith believe that the hearing on the
                      particular matter could exceed one hour.

              h.      Upon request, the Court may allow counsel to participate in any hearing
                      by telephone.

              i.      With the consent of the Court, the Debtors may delay the start time of any
                      previously scheduled Omnibus Hearing to accommodate potential
                      resolution of any matters scheduled for such Omnibus Hearing.

       19.    Proposed Omnibus Hearing Agenda.            The Debtors shall prepare Omnibus

Hearing agendas in accordance with the following:

              a.      No later than two calendar days prior to each Omnibus Hearing, the
                      Debtors’ counsel shall file a proposed agenda with regard to the matters
                      that are scheduled to be heard on such Omnibus Hearing (the “Proposed
                      Hearing Agenda”). The Proposed Hearing Agenda is for the convenience
                      of the Court and counsel and is not determinative of the matters to be
                      heard on that day or whether there will be a settlement or a continuance.

              b.      The Proposed Hearing Agenda will include, to the extent known by the
                      Debtors’ counsel: (i) the docket number and title of each matter to be
                      scheduled for hearing on such Omnibus Hearing, including the initial
                      filing and any responses, replies, or documents related thereto; (ii) whether
                      the matters are contested or uncontested; (iii) whether the matters have
                      settled or are proposed to be continued; (iv) other comments that will
                      assist the Court; and (v) a suggestion for the order in which the matters
                      should be addressed.

       20.    Granting the Request for Relief Without a Hearing. Provided that the notice

filed with the Request for Relief includes a statement that the Request for Relief may be granted

and an order entered without a hearing unless a timely Objection is made, after the Objection

                                                13
Case 20-33113-KRH          Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28           Desc Main
                                    Document     Page 30 of 38



deadline had passed, and no Objection has been filed or served in accordance with the

procedures set forth herein, counsel to the entity who has filed the Request for Relief may file a

certification indicating that no Objection has been filed or served on the entity who has filed the

Request for Relief and submit an order granting the relief requested.

         21.    List.   Notwithstanding Local Bankruptcy Rule 9022-1(B), a proponent of a

Request for Relief shall serve an order granting such relief on the Core Group and 2002 List no

later than five business days after such order was entered and no service list need be submitted

with the proposed order.

V.       Foreign Attorneys.

         22.    All attorneys shall carefully review the Local Bankruptcy Rules and, in particular,

Local Bankruptcy Rule 2090-1 regarding the procedure for appearing and practicing before the

Court,         which       is       available     on       the      Court’s       website        at

https://www.vaeb.uscourts.gov/wordpress/?wpfb_dl=793.

         23.    Pursuant to Local Bankruptcy Rule 2090-1(E)(2), attorneys from other states and

the District of Columbia (each, a “Foreign Attorney”) may appear and practice in the chapter 11

cases upon the motion of a member of the bar of the Court; provided that in all appearances, a

Foreign Attorney must be accompanied by a member of the bar of the Court. Further, the

Eastern District of Virginia does not allow Foreign Attorneys to electronically file pleadings on

CM/ECF, but does allow Foreign Attorneys to register to become limited participants on its

system by following the procedures set forth in the administrative procedures for CM/ECF cases.

Any government attorney shall appear and practice in the chapter 11 cases pursuant to Local

Bankruptcy Rule 2090-1(E)(4).




                                                 14
Case 20-33113-KRH        Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28              Desc Main
                                  Document     Page 31 of 38



VI.    Motions for Relief from the Automatic Stay.

       24.     The initial hearing on any motion for relief from the automatic stay shall be a

preliminary hearing unless otherwise agreed to by the Debtors. Notwithstanding section 362(e)

of the Bankruptcy Code, by setting a hearing on a motion for relief from the automatic stay on an

Omnibus Hearing, a party shall be deemed to have consented to the automatic stay remaining in

full force and effect until the conclusion of the preliminary hearing. The Court may continue the

effectiveness of the automatic stay until a final hearing on the matter. Nothing in this section

shall prevent a party from seeking expedited consideration of a motion for relief from the

automatic stay.

VII.   Evidentiary Hearings.

       25.     Pursuant to Bankruptcy Rule 9014 and in compliance with Local Bankruptcy

Rule 9014-1, in the event that a timely Objection is made to a Request for Relief (each

a “Contested Matter”), the hearing on such a Contested Matter shall be an evidentiary hearing at

which witnesses may testify, unless the parties otherwise agree that any such hearing shall not be

an evidentiary hearing, in which case, to the extent known by the Debtors’ counsel, the Proposed

Hearing Agenda shall state as such; provided that the Debtors’ counsel may propose to schedule

matters filed by another party on a date other than the next Omnibus Hearing date if the Debtors

in good faith believe that the hearing on the particular matter could exceed one hour.

       26.     With respect to a timely filed Objection to a Request for Relief and unless

otherwise agreed to by the parties, such Objection must specify whether such opposing party

intends to introduce evidence or witnesses at the hearing on the Request for Relief that is the

subject of the Objection. In addition to specifying whether such party intends to introduce

evidence or witnesses at the hearing on the Objection, the party must also submit to the adverse


                                                 15
Case 20-33113-KRH        Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28             Desc Main
                                  Document     Page 32 of 38



party, contemporaneously with the filing of the Objection, a draft scheduling order setting forth

the deadlines for the parties to identify, with reasonable particularity, and serve on the adverse

party, its proposed evidentiary exhibits and witnesses in a written disclosure (each

a “Disclosure”), which Disclosures shall be served only on the adverse party. Such notices must

be received by the adverse party, in writing, immediately upon the filing of such Objection and

in any event, no later than three calendar days prior to the scheduled hearing (unless such matter

is scheduled on an expedited basis, in which case the parties shall cooperate to exchange the

appropriate information as quickly as is feasible). Failure to provide timely notices as set forth

in this paragraph, in the discretion of the Debtors, may result in the exclusion of such evidence.

In the event the parties cannot reach an agreement regarding deadlines for Disclosure, either

party may seek appropriate relief from the Court.

       27.     Upon reasonable request, the parties subject to a Contested Matter shall provide

copies of all proposed evidentiary exhibits and make all witnesses available for deposition at the

expense of the requesting party and within a time period to reasonably facilitate conducting the

evidentiary hearing as scheduled.

       28.     Parties shall comply with the Court’s Instructions for Preparing Exhibit List and

Pre-Marking Exhibits, available at https://www.vaeb.uscourts.gov/wordpress/?wpfb_dl=250.

       29.     Any party subject to a Contested Matter who fails to identify its evidentiary

exhibits or witnesses as provided herein may be precluded, at the Court’s discretion, from

presenting such evidentiary exhibits or witnesses at the hearing on the matter or alternatively, the

hearing shall be adjourned.




                                                 16
Case 20-33113-KRH       Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28            Desc Main
                                 Document     Page 33 of 38



       30.    Nothing contained herein shall preclude any party from presenting proffers in

connection with uncontested matters or agreeing with an opposing party to present proffers in

any Contested Matter or otherwise stipulating certain facts or documents into evidence.




                                                17
Case 20-33113-KRH   Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28   Desc Main
                             Document     Page 34 of 38



                                    EXHIBIT 2

                                      Notice
Case 20-33113-KRH             Doc 22      Filed 07/23/20 Entered 07/23/20 10:28:28                       Desc Main
                                         Document     Page 35 of 38




Information to identify the case:

Debtor: Ascena Retail Group, Inc.           EIN: XX-XXXXXXX
United States Bankruptcy Court for the Eastern District of Virginia
Case Number: 20-33113 (KRH)
Official Form 309F (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                         12/15
For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered. This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors
generally may not take action to collect debts from the debtor or the debtor’s property. For example, while the stay is
in effect, creditors cannot sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor.
Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay can
be required to pay actual and punitive damages and attorney’s fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt
excepted from discharge may be required to file a complaint in the bankruptcy clerk’s office within the deadline
specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s
office at the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).
The staff of the bankruptcy clerk’s office cannot give legal advice. Do not file this notice with any proof of
claim or other filing in the case.

1.       Debtors’ full name: See Chart Below
2.       All other names used in the last 8 years: See Chart Below


                 DEBTOR                              OTHER NAMES                    CASE NO.              EIN #
 Ascena Retail Group, Inc.                                  N/A                  20-33113 (KRH)        XX-XXXXXXX
 933 Inspiration LLC                                        N/A                  20-33117 (KRH)        XX-XXXXXXX
 ANN Card Services, Inc.                                    N/A                  20-33120 (KRH)        XX-XXXXXXX
 ANN, Inc..                                                 N/A                  20-33122 (KRH)        XX-XXXXXXX
 AnnCo, Inc.                                                N/A                  20-33125 (KRH)        XX-XXXXXXX
 AnnTaylor Distribution Services, Inc.                      N/A                  20-33126 (KRH)        XX-XXXXXXX
 AnnTaylor of Puerto Rico, Inc.                             N/A                  20-33130 (KRH)        XX-XXXXXXX
 AnnTaylor Retail, Inc.                                     N/A                  20-33132 (KRH)        XX-XXXXXXX
 AnnTaylor, Inc.                                            N/A                  20-33134 (KRH)        XX-XXXXXXX
 Ascena Retail Holdings, Inc.                               N/A                  20-33136 (KRH)        XX-XXXXXXX
 Ascena Trade Services, LLC                                 N/A                  20-33140 (KRH)        XX-XXXXXXX
 ASNA Plus Fashion, Inc.                                    N/A                  20-33141 (KRH)        XX-XXXXXXX
 ASNA Value Fashion LLC                        Maurices Procurement, LLC         20-33142 (KRH)        XX-XXXXXXX
 BackingBrands Buying Agent, LLC                            N/A                  20-33143 (KRH)        XX-XXXXXXX
 BackingBrands Solutions, LLC                 Allynium Brand Solutions, LLC      20-33146 (KRH)        XX-XXXXXXX
 C.S.F. Corp.                                               N/A                  20-33147 (KRH)        XX-XXXXXXX
 Catalog Receivables LLC                                    N/A                  20-33148 (KRH)        XX-XXXXXXX
 Catalog Seller LLC                                         N/A                  20-33149 (KRH)        XX-XXXXXXX
 Catherines #5124, Inc.                                     N/A                  20-33151 (KRH)        XX-XXXXXXX
 Catherines #5147, Inc.                                     N/A                  20-33153 (KRH)        XX-XXXXXXX
 Catherines Stores Corporation                              N/A                  20-33155 (KRH)        XX-XXXXXXX
 Catherines, Inc.                                           N/A                  20-33158 (KRH)        XX-XXXXXXX
 CCTM, Inc.                                                 N/A                  20-33160 (KRH)        XX-XXXXXXX
 Charming Sales Co. Four, Inc.                      Figi’s Gift Box, Inc.        20-33162 (KRH)        XX-XXXXXXX
 Charming Sales Co. One, Inc.                            Figi's Inc.             20-33164 (KRH)        XX-XXXXXXX
Case 20-33113-KRH            Doc 22    Filed 07/23/20 Entered 07/23/20 10:28:28                    Desc Main
                                      Document     Page 36 of 38



                 DEBTOR                            OTHER NAMES                    CASE NO.          EIN #
 Charming Sales Co. Three, Inc.                     Figi’s Gifts, Inc.          20-33166 (KRH)    XX-XXXXXXX
                                           Figi’s Business Services, Inc.;
                                           Figi’s Fulfillment Services, Inc.;
 Charming Sales Co. Two, Inc.                                                   20-33173 (KRH)    XX-XXXXXXX
                                           Family Farm Gifts, Inc.; Family
                                                    Farms Gifts, Inc.
 Charming Shoppes of Delaware, Inc.                        N/A                  20-33174 (KRH)    XX-XXXXXXX
 Charming Shoppes Receivables Corp.                        N/A                  20-33175 (KRH)    XX-XXXXXXX
 Charming Shoppes Seller, Inc.                             N/A                  20-33176(KRH)     XX-XXXXXXX
 Charming Shoppes Street, Inc.                             N/A                  20-33114 (KRH)    XX-XXXXXXX
 Charming Shoppes, Inc.                                    N/A                  20-33115 (KRH)    XX-XXXXXXX
 Chestnut Acquisition Sub Inc.                             N/A                  20-33116 (KRH)    XX-XXXXXXX
 Crosstown Traders, Inc.                                   N/A                  20-33118 (KRH)    XX-XXXXXXX
 CS Holdco II Inc.                                         N/A                  20-33119 (KRH)    XX-XXXXXXX
 CSGC, Inc.                                                N/A                  20-33121 (KRH)    XX-XXXXXXX
 CSI Industries, Inc.                                      N/A                  20-33123 (KRH)    XX-XXXXXXX
 CSPE, LLC                                                 N/A                  20-33124 (KRH)    XX-XXXXXXX
                                                   Dress Barn Credit
 DBCM Holdings, LLC                                                             20-33112 (KRH)    XX-XXXXXXX
                                                   Management. LLC
 DBI Holdings, Inc.                               The Dress Barn Inc.           20-33127 (KRH)    XX-XXXXXXX
 DBX, Inc.                                                 N/A                  20-33128 (KRH)    XX-XXXXXXX
 Duluth Real Estate LLC                                    N/A                  20-33129 (KRH)    XX-XXXXXXX
 Etna Retail DC, LLC                                       N/A                  20-33131 (KRH)    XX-XXXXXXX
 Fashion Apparel Sourcing LLC              Fashion Apparel Sourcing, Inc.       20-33133 (KRH)    XX-XXXXXXX
 Fashion Service Fulfillment Corporation                   N/A                  20-33135 (KRH)    XX-XXXXXXX
 Fashion Service LLC                                       N/A                  20-33137 (KRH)    XX-XXXXXXX
                                               FB Distribution, Inc.; FB
 GC Fulfillment, LLC                        Distribution Center, LLC; FB        20-33139 (KRH)    XX-XXXXXXX
                                           Distro Distribution Center, LLC
 Lane Bryant #6243, Inc.                                   N/A                  20-33144 (KRH)    XX-XXXXXXX
 Lane Bryant of Pennsylvania, Inc.                         N/A                  20-33145 (KRH)    XX-XXXXXXX
 Lane Bryant Outlet 4106, Inc.                             N/A                  20-33150 (KRH)    XX-XXXXXXX
 Lane Bryant Purchasing Corp.                              N/A                  20-33152 (KRH)    XX-XXXXXXX
 Lane Bryant, Inc.                                         N/A                  20-33154 (KRH)    XX-XXXXXXX
 PSTM, Inc.                                                N/A                  20-33156 (KRH)    XX-XXXXXXX
 Sonsi, Inc.                                               N/A                  20-33157. (KRH)   XX-XXXXXXX
                                             Spirit of America Servicing;
 Spirit Of America, Inc.                                                        20-33159 (KRH)    XX-XXXXXXX
                                           Spirit of America Servicing, Inc.
 Too GC, LLC                                               N/A                  20-33161 (KRH)    XX-XXXXXXX
 Tween Brands Agency, Inc.                                 N/A                  20-33163 (KRH)    XX-XXXXXXX
 Tween Brands Direct Services Inc.                         N/A                  20-33165 (KRH)    XX-XXXXXXX
 Tween Brands Investment, LLC                              N/A                  20-33167 (KRH)    XX-XXXXXXX
 Tween Brands Marketing, Inc.                              N/A                  20-33168 (KRH)    XX-XXXXXXX
 Tween Brands Service Co.                                  N/A                  20-33169 (KRH)    XX-XXXXXXX
 Tween Brands, Inc.                                        N/A                  20-33170 (KRH)    XX-XXXXXXX
 Winks Lane, Inc.                                          N/A                  20-33171 (KRH)    XX-XXXXXXX
 Worldwide Retail Holdings, Inc.                           N/A                  20-33172 (KRH)    XX-XXXXXXX

3.      Address: 933 MacArthur Boulevard, Mahwah, NJ 07430




                                                         2
Case 20-33113-KRH              Doc 22     Filed 07/23/20 Entered 07/23/20 10:28:28                            Desc Main
                                         Document     Page 37 of 38


4.       Debtors’ attorneys:
KIRKLAND & ELLIS LLP                                                  COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                                    Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                                              Admitted to practice in New York, Virginia,
Steven N. Serajeddini, P.C. (pro hac vice pending)                    Missouri and Texas; Not admitted to practice in DC,
601 Lexington Avenue                                                  supervised by members of DC bar
New York, New York 10022                                              Olya Antle (VSB 83153)
Telephone:            (212) 446-4800                                  Admitted to practice in Virginia; Not admitted to
Facsimile:            (212) 446-4900                                  practice in DC, supervised by members of DC bar
-and-                                                                 1299 Pennsylvania Avenue, NW, Suite 700
John R. Luze (pro hac vice pending)                                   Washington, DC 20004-2400
300 North LaSalle                                                     Telephone:          (202) 842-7800
Chicago, Illinois 60654                                               Facsimile:          (202) 842-7899
Telephone:            (312) 862-2000
Facsimile:            (312) 862-2200
5.
     Bankruptcy clerk’s office                U.S. Bankruptcy Court                           Hours open: Monday − Friday
     Documents in this case may be            701 East Broad Street, Suite 4000                        9:00 AM − 4:00 PM ET
     filed at this address.                   Richmond, Virginia 23219                       Contact phone 804−916−2400
           You may inspect all records
           filed in this case at this office
           or online at www.pacer.gov.
6.
     Meeting of creditors (if any)           Time and Date To be Determined                            Location:
     The debtor’s representative must        The meeting may be continued or                            [_____]
     attend the meeting to be                adjourned to a later date. If so, the                      [_____]
     questioned under oath.                  date will be on the court docket.
    Creditors may attend, but are not
    required to do so.

7. Proof of claim deadline
                   Deadline for filing proof of claim: Not yet set. If a deadline is set, notice will be sent at a
                   later time.
                   A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be
                   obtained at www.uscourts.gov or any bankruptcy clerk’s office.

                    Your claim will be allowed in the amount scheduled unless:
                             Your claim is designated as disputed, contingent, or unliquidated;
                             You file a proof of claim in a different amount; or
                             You receive another notice

                    If your claim is not scheduled or if your claim is designated as disputed, contingent, or
                    unliquidated, you must file a proof of claim or you might not be paid on your claim and you might
                    be unable to vote on a plan. You may file a proof of claim even if your claim is scheduled.

                    You may review the schedules at the bankruptcy clerk’s office or online at www.pacer.gov.

                    Secured creditors retain rights in their collateral regardless of whether they file a proof of claim.
                    Filing a proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with
                    consequences a lawyer can explain. For example, a secured creditor who files a proof of claim
                    may surrender important nonmonetary rights, including the right to a jury trial.

8. Exception to discharge deadline
    The bankruptcy clerk’s office You must start a judicial proceeding by filing a complaint if you want to have a
    must receive a complaint       debt excepted from discharge under 11 U.S.C. § 1141(d)(6)(A).
    and any required filing fee by Deadline for filing the complaint: To be Determined
    the following deadline.

9. Creditors with a foreign address
    If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to extend
    the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
    questions about your rights in this case.

                                                              3
Case 20-33113-KRH             Doc 22     Filed 07/23/20 Entered 07/23/20 10:28:28                        Desc Main
                                        Document     Page 38 of 38


10. Filing a Chapter 11 bankruptcy case
     Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court
     confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan, and you
     may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation hearing, and
     you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving, the
     debtor will remain in possession of the property and may continue to operate its business.
11. Discharge of debts
    Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your debt.
    See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the debtor
    except as provided in the plan. If you want to have a particular debt owed to you excepted from the discharge
    under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial proceeding by filing a complaint and paying the filing
    fee in the bankruptcy clerk’s office by the deadline.




                                                            4
